        Case 1:11-cv-00161-REB Document 185 Filed 12/10/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

IDAHO CONSERVATION LEAGUE and                         Case No.: 1:11-cv-161-REB
NORTHWEST ENVIRONMENTAL
DEFENSE CENTER,

       Plaintiffs,                                    ORDER FOR EVIDENTIARY
                                                      HEARING
       vs.

ATLANTA GOLD CORPORATION,

       Defendant.


       This case concerns the treatment of effluent from the 900 Level Adit discharged into

Montezuma Creek and whether Defendant is compliant with its National Pollution Discharge

Elimination System (NPDES) Permit.

       On September 15, 2017, this Court issued its Memorandum Decision and Order on

Motion for Civil Contempt (the “Compliance Order”). (Dkt. 159.) Among other things, the

Compliance Order granted Plaintiffs’ Motion to Hold Defendant in Civil Contempt (Dkt. 128)

for failure to comply with the NPDES Permit. The Court ordered Defendant to pay $251,000 for

civil contempt.

       Subsequently, a Second Injunction Order was entered, requiring Defendant to achieve

substantial compliance with the terms of the NPDES Permit. (Dkt. 166.) The Compliance Order

provided that the contempt payment was to be “held in abeyance until September 30, 2018, to

allow Defendant an opportunity to comply with the terms of this decision and its related

injunction and other orders, to include substantial compliance with [the NPDES] Permit.”

Compliance Order 31 (Dkt. 159). If Defendant achieved substantial compliance by August 30,


ORDER FOR EVIDENTIARY HEARING – 1
         Case 1:11-cv-00161-REB Document 185 Filed 12/10/18 Page 2 of 3



2018, the civil contempt payment would be rescinded nunc pro tunc. Id. However, if Defendant

did not timely achieve substantial compliance, the Court would require immediate payment of

the $251,000 contempt amount and would appoint independent experts, at Defendant’s expense,

to identify the steps necessary to bring the treatment process into compliance with the NPDES

Permit. Second Injunction Order 2–3 (Dkt. 166).

       The record in this matter contains several status reports filed by Defendant, as required

by the Compliance Order and Second Injunction Order. (Dkts. 164, 169, 172, 173, 174, 180.)

The parties have expressed their positions on whether Defendant has achieved substantial

compliance with the NPDES Permit and the Second Injunction Order in filed memoranda (Dkts.

181, 182, 183). The Court must now decide this question.

       Having carefully reviewed Defendant’s status reports and related filings, as well as the

parties’ memoranda on substantial compliance, the Court concludes that testimony from R.

David Russell may assist in deciding this issue. Accordingly, the Court will require Mr. Russell,

who signed the status reports required by the Compliance Order and Second Injunction Order

and who submitted a declaration describing improvements to the treatment process (Dkt. 175-1),

to appear and present testimony in an evidentiary hearing, where he may be examined by counsel

and by the Court. Counsel for Defendant may question Mr. Russell first, but is not required to

do so. Next, counsel for Plaintiffs may question Mr. Russell, but is not required to do so. The

Court will follow with its own questions, unless any prior questioning has covered the issues to

the satisfaction of the Court.

       This Order for Evidentiary Hearing serves as notice to Defendant that it has an

opportunity to be heard before any decision is made upon whether to lift the stay on the prior


ORDER FOR EVIDENTIARY HEARING – 2
        Case 1:11-cv-00161-REB Document 185 Filed 12/10/18 Page 3 of 3



Compliance Order or whether any additional action should be taken in the form of civil

contempt, if the Court should conclude that Defendant is not in substantial compliance with the

NPDES Permit. Should the Court ultimately conclude that Defendant violated the prior

Compliance Order by failing to achieve substantial compliance with the Compliance Order or

Defendant’s NPDES Permit, the Court may order additional civil contempt action. However, as

provided in the Compliance Order and Second Injunction Order, if the Court concludes that

Defendant has achieved substantial compliance, then the order imposing the prior contempt

amount will be rescinded.

       Now therefore, IT IS HEREBY ORDERED as follows:

   1. On January 9, 2019, at 9 a.m., at the United States Courthouse in Boise, Idaho, an

       evidentiary hearing will be held to address the question of whether Defendant has

       substantially complied with the NPDES Permit. R. David Russell, acting president of

       Atlanta Gold Corporation, must appear at that hearing to be questioned upon the status

       reports filed by Defendant and upon his declaration contained in the record at Docket

       175-1.

   2. After Mr. Russell is excused as a witness, counsel for Defendant will be permitted 15

       minutes to argue Defendant’s position on the issue of substantial compliance. Counsel

       for Plaintiffs will then be permitted 15 minutes to argue Plaintiffs’ position.


                                      DATED: December 10, 2018.



                                      _____________________________
                                      Honorable Ronald E. Bush
                                      Chief U. S. Magistrate Judge

ORDER FOR EVIDENTIARY HEARING – 3
